



Exhibit 10.3




SECOND AMENDMENT TO THE NOTE PURCHASE AGREEMENT
THIS SECOND AMENDMENT dated as of April 10, 2018 (the or this “Second
Amendment”) to the Note Purchase Agreement dated as of December 18, 2014 is
between STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “Issuer”), STAG INDUSTRIAL, INC., a Maryland corporation (the
“Parent”) and each of the institutions which is a signatory to this Second
Amendment (collectively, the “Noteholders”).
RECITALS:
A.    The Issuer, the Parent and each of the Noteholders have heretofore entered
into the Note Purchase Agreement dated as of December 18, 2014 (the “Note
Purchase Agreement”). The Issuer has heretofore issued the (i) $80,000,000
aggregate principal amount of its 4.42% Senior Guaranteed Notes, Series A, due
December 30, 2026 (the “Series A Notes”), (ii) $100,000,000 aggregate principal
amount of its 4.32% Senior Guaranteed Notes, Series B, due February 20, 2025
(the “Series B Notes”) and (iii) $20,000,000 aggregate principal amount of its
4.42% Senior Guaranteed Notes, Series C, due February 20, 2027 (the “Series C
Notes”; together with the Series A Notes, the “Notes”) pursuant to the Note
Purchase Agreement.
B.    The Noteholders are the holders of more than 50% of the outstanding
principal amount of the Notes and constitute the Required Holders pursuant to
the Note Purchase Agreement.
C.    The Issuer, the Parent and the Noteholders now desire to amend the Note
Purchase Agreement.
D.    Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Purchase Agreement unless herein defined.
E.    All requirements of law have been fully complied with and all other acts
and things necessary to make this Second Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.
NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Second Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Issuer, the Parent and the
Noteholders do hereby agree as follows:
SECTION 1.
AMENDMENTS.

Section 1.1.    Section 10.2 of the Note Purchase Agreement shall be and is
hereby amended by replacing such Section in its entirety with the following:
Section 10.2.    Merger, Consolidation, Etc. Neither the Parent nor the Issuer
will, nor will they permit any Subsidiary Guarantor to, consolidate with or
merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person unless:
(a)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Parent, the Issuer or a Subsidiary
Guarantor as an entirety, as the case may be, shall be a solvent corporation or
limited liability company, or limited partnership organized and existing under
the laws of the United States or any state thereof including the District of
Columbia (such successor, the “Successor”), and, if the Parent (other than in a
transaction including the Issuer), the Issuer or such Subsidiary Guarantor





--------------------------------------------------------------------------------





(other than in a transaction involving the Parent, the Issuer or another
Subsidiary Guarantor) as applicable, is not such Successor, (i) such Successor
shall have executed and delivered to each holder of any Notes its assumption of
the due and punctual performance and observance of each covenant and condition
of this Agreement (in a transaction involving the Parent or Issuer), the
Affiliate Guaranty (in a transaction involving a Guarantor), and the Notes (in a
transaction involving the Issuer) and (ii) such Successor shall have caused to
be delivered to each holder of any Notes an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof;
(b)    the Parent and each other Subsidiary Guarantor under any Affiliate
Guaranty that is outstanding at the time such transaction or each transaction in
such a series of transactions occurs reaffirms its obligations under such
Affiliate Guaranty in writing at such time pursuant to documentation that is
reasonably acceptable to the Required Holders; provided that such documentation
is not required in any transaction in which a Subsidiary Guarantor consolidates
with or merges with any other Subsidiary Guarantor or conveys, transfers or
leases all or substantially all of its assets in a single transaction or series
of transactions to another Subsidiary Guarantor; and
(c)    immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.
Without limiting the provisions of Section 9.7(b), no such conveyance, transfer
or lease of substantially all of the assets of the Parent, the Issuer or such
other Guarantor, as the case may be, shall have the effect of releasing the
Parent, the Issuer or such other Guarantor, as the case may be, or any successor
corporation, limited liability company or limited partnership that shall
theretofore have become such in the manner prescribed in this Section 10.2 from
its liability under this Agreement or the Notes or the Affiliate Guaranties, as
the case may be.
Section 1.2.    Section 10.6 of the Note Purchase Agreement shall be and is
hereby amended by replacing such Section in its entirety with the following:
Section 10.6.    Financial Covenants. (i) The Parent and the Issuer shall not,
directly or indirectly, permit:
(a)    Maximum Consolidated Leverage Ratio. As of the last day of any fiscal
quarter, the Consolidated Leverage Ratio to exceed sixty percent (60%); provided
that, if any Material Acquisition shall occur and the Consolidated Leverage
Ratio shall have been less than sixty percent (60%) for at least one full fiscal
quarter immediately preceding the proposed Consolidated Leverage Ratio Covenant
Holiday, then, at the election of the Issuer upon delivery of prior written
notice to the holders of Notes, concurrently with or prior to the delivery of a
compliance certificate pursuant to Section 7.2 and provided that no Default or
Event of Default shall have occurred and be continuing, the maximum Consolidated
Leverage Ratio covenant level shall be increased to sixty-five (65%) for the
fiscal quarter in which such Material Acquisition is consummated and the three
(3) fiscal quarters immediately following the fiscal quarter in which such
Material Acquisition is consummated (any such increase a “Consolidated Leverage
Ratio Covenant Holiday”); provided further that not more than two (2)
Consolidated Leverage Ratio Covenant Holidays may be elected by the Issuer
during the term of this Agreement; and provided further that the Company shall
be obligated to pay the Incremental Interest during any Consolidated Leverage
Ratio Covenant Holiday as provided for in clause (ii) below;
(b)    Maximum Secured Leverage Ratio. As of the last day of any fiscal quarter,
the Secured Leverage Ratio to exceed forty percent (40%);


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------





(c)    Maximum Unencumbered Leverage Ratio. As of the last day of any fiscal
quarter, the Unencumbered Leverage Ratio to exceed sixty percent (60%); provided
that, if any Material Acquisition shall occur and the Unencumbered Leverage
Ratio shall have been less than sixty percent (60%) for at least one full fiscal
quarter immediately preceding the proposed Unencumbered Leverage Ratio Covenant
Holiday, then, at the election of the Issuer upon delivery of prior written
notice to the holders of the Notes, concurrently with or prior to the delivery
of a compliance certificate pursuant to Section 7.2, and provided that no
Default or Event of Default shall have occurred and be continuing, the maximum
Unencumbered Leverage Ratio covenant level shall be increased to sixty-five
(65%) for the fiscal quarter in which such Material Acquisition is consummated
and the three (3) fiscal quarters immediately following the fiscal quarter in
which such Material Acquisition is consummated (any such increase an
“Unencumbered Leverage Ratio Covenant Holiday”); provided further that not more
than two (2) Unencumbered Leverage Ratio Covenant Holidays may be elected by the
Issuer during the term of this Agreement; and provided further that the Company
shall be obligated to pay the Incremental Interest during any Unencumbered
Leverage Ratio Covenant Holiday as provided for in clause (ii) below;
(d)    Minimum Interest Coverage Ratio. As of the last day of any fiscal
quarter, the Interest Coverage Ratio for the Parent, on a consolidated basis,
for the fiscal quarter then ended, to be less than one hundred and fifty percent
(150%); and
(e)    Minimum Unsecured Interest Coverage Ratio. As of the last day of any
fiscal quarter, the Unsecured Interest Coverage Ratio to be less than or equal
to one hundred and seventy‑five percent (175%).
(ii)    Incremental Interest. (A) If the Consolidated Leverage Ratio or the
Unencumbered Leverage Ratio exceeds, or both exceed, sixty percent (60%) as
permitted by Section 10.6(a) or (c), as evidenced by an Officer’s Certificate
delivered pursuant to Section 7.2(a), the interest rate payable on the Notes
shall be increased by 0.25% per annum (the “Incremental Interest”). Such
Incremental Interest shall begin to accrue on the first day of the fiscal
quarter following the fiscal quarter in respect of which such Officer’s
Certificate was delivered, and shall continue to accrue until the Issuer has
provided an Officer’s Certificate pursuant to Section 7.2(a) demonstrating that,
as of the last day of the fiscal quarter in respect of which such Officer’s
Certificate is delivered, neither the Consolidated Leverage Ratio nor the
Unencumbered Leverage Ratio, is more than sixty percent (60%). In the event such
Officer’s Certificate is delivered evidencing that neither the Consolidated
Leverage Ratio nor the Unencumbered Leverage Ratio is more than sixty percent
(60%), the Incremental Interest shall cease to accrue on the last day of the
fiscal quarter in respect of which such Officer’s Certificate is delivered.
(B)    The Issuer shall pay to each holder of a Note the amount attributable to
the Incremental Interest (the “Incremental Interest Payment”) which shall be the
product of (i) the aggregate outstanding principal amount of Notes held by such
holder (or its predecessor(s) in interest) as of the first day that Incremental
Interest begins to accrue pursuant to Section 10.6(ii)(A) above, (ii) 0.25% (to
reflect the Incremental Interest) and (iii) 0.25 (to reflect that the
Incremental Interest is calculated quarterly). The Incremental Interest Payment
due, if any, shall be paid in conjunction with the semiannual interest payments
due under the Notes by wire transfer of immediately available funds to each
holder of the Notes in accordance with the terms of this Agreement.
(C)    For avoidance of doubt, no Incremental Interest will be used in
calculating any Make-Whole Amount. Furthermore, any Incremental Interest due as
a result of a Consolidated Leverage Ratio Holiday is not cumulative with any
Incremental Interest due as a result of an Unencumbered Leverage


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------





Ratio Holiday and vice versa; therefore, the maximum Incremental Interest due
hereunder is 0.25% per annum.
(D)    Notwithstanding the foregoing, if any Primary Credit Facility includes
provisions related to a Consolidated Leverage Ratio Covenant Holiday or an
Unencumbered Leverage Ratio Covenant Holiday (including any substantially
similar concepts and any related definitions, the “Bank Covenant Holiday
Provisions”) and such Bank Covenant Holiday Provisions are, after the date of
Closing, deleted or made more favorable to the lenders thereunder, such deletion
or favorable amendments will be incorporated herein, mutatis mutandi, as if set
forth fully in this Agreement, effective beginning on the date on which such
deletion or amendment occurs.
(iii)     Only for so long as such covenants are also included in any Primary
Credit Facility, the Parent and the Issuer shall not, directly or indirectly,
permit:
(a)    Maximum Secured Recourse Debt. As of the last day of any fiscal quarter,
the Secured Recourse Debt Ratio to exceed seven‑and‑one‑half percent (7.5%);
(b)    Minimum Fixed Charge Ratio. As of the last day of any fiscal quarter, the
Fixed Charge Ratio for the Parent, on a consolidated basis, for the fiscal
quarter then ended, annualized, to be less than or equal to one hundred and
fifty percent (150%);
(c)    Minimum Tangible Net Worth. As of the last day of any fiscal quarter, the
Tangible Net Worth of Parent, on a consolidated basis, to be less than the sum
of (i) $996,305,000, plus (ii) seventy‑five percent (75%) of net proceeds of any
Equity Issuances received by Parent or Issuer after December 18, 2014 (other
than proceeds received within ninety (90) days after the redemption, retirement
or repurchase of ownership or equity interests in Issuer or Parent, up to the
amount paid by Issuer or Parent in connection with such redemption, retirement
or repurchase, where, for the avoidance of doubt, the net effect is that neither
Issuer nor Parent shall have increased its Tangible Net Worth as a result of any
such proceeds); and
(d)    Notwithstanding the foregoing, provided that no Default or Event of
Default has occurred and is then continuing, if any of Sections 10.6(iii)(a),
(b) or (c) are subsequently amended or modified in the Primary Credit Facility,
such amendment or modification shall be deemed incorporated by reference into
this Agreement, mutatis mutandi, as if set forth fully in this Agreement,
effective beginning on the date on which such amendment or modification is
effective in the Primary Credit Facility, provided, further, that in the event
that any fee is paid to any party under the Primary Credit Facility solely to
effectuate any such amendment or modification, the holders of the Notes shall
have received an equivalent fee on a pro rata basis prior to or concurrently
with the effectiveness of any such amendment or modification. “Equivalent fee”
means an amount equal to the percentage determined by dividing the fee paid
under the Primary Credit Facility by the principal outstanding amount under the
Primary Credit Facility multiplied by the aggregate outstanding principal amount
of the Notes.
Section 1.3.     Schedule B of the Note Purchase Agreement shall be and is
hereby amended by deleting and replacing the following definitions as set forth
below:
“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by the Issuer or a Subsidiary Guarantor, as lessee, that
(i) has a remaining lease term (including extension or renewal rights) of at
least twenty‑five (25) years, calculated as of the date the Issuer or a
Subsidiary Guarantor acquired such Acceptable Property and for which approval
has been obtained, to the extent any approval is required under any Material
Credit Facility, or (ii) has a bargain purchase option (as defined in accordance
with GAAP).


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------





“Consolidated Fixed Charges” means, on a consolidated basis, for any Person for
any period, the sum (without duplication) of (a) Consolidated Interest Expense,
(b) provision for cash income taxes made by such Person on a consolidated basis
in respect of such period, (c) scheduled principal amortization payments due
during such period on account of Indebtedness of such Person (excluding Balloon
Payments), and (d) Restricted Payments paid in cash with respect to preferred
Equity Interests of such Person during such period (other than any repayments of
principal with respect to preferred Equity Interests).
“Construction in Progress” means each Property that is either (a) new ground up
construction, (b) under renovation in which (i) greater than thirty percent
(30%) of the square footage of such Property is unavailable for occupancy due to
renovation and (ii) no rents are being paid on such square footage or (c) a
building expansion. A Property will cease to be classified as “Construction in
Progress” on the earlier to occur of (A) the time that such Property has an
Occupancy Rate of greater than eighty percent (80%), or (B) one hundred eighty
(180) days after completion of construction, renovation or expansion of such
Property, as applicable.
“Dark Property” means any Property as to which, as of the last day of the
Current Reporting Quarter, (a) all leases have terminated, (b) the Company is
not recognizing revenue from any tenants in accordance with GAAP or (c) the
Adjusted NOI for such Property is negative.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, either (i) not past due for more than one hundred
and eighty (180) days or (ii) being contested in good faith by appropriate
proceedings diligently conducted);
(e)    Capital Lease Obligations;
(f)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any ownership interest (excluding
perpetual preferred ownership interests) in such Person or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus (without duplication and
only to the extent required to be paid) accrued and unpaid dividends;
(g)    all Guaranties of such Person in respect of any of the foregoing (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to non-recourse liability);
and
(h)    all obligations of the kind referred to in clauses (a) through (g) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any lien on Property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, but limited to
the lesser of (i) the fair market value of the property subject to such lien and
(ii) the aggregate amount of the obligations so secured.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------





partner or a joint venturer, unless such Indebtedness is expressly made
non‑recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date; provided that, solely for purposes of calculating the financial
covenants set forth in Sections 10.6(i)(a), (b), (c) and (ii)(a), Indebtedness
shall exclude the net obligations of the Parent on a consolidated basis under
Swap Contracts entered into to hedge or mitigate any interest rate risk in
respect of borrowed money for which the Parent, the Issuer or any Subsidiary has
actual exposure. The amount of any Capital Lease Obligations as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.
“Primary Credit Facility” shall mean either:
(a)     the Term Loan Agreement dated as of July 28, 2017 among the Issuer, the
Parent, Bank of America, N.A., as administrative agent and the other lenders
party thereto, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof;
(b)    the Amended and Restated Term Loan Agreement dated as of December 20,
2016 among the Issuer, the Parent, Wells Fargo Bank, National Association as
administrative agent and the other lenders party thereto, including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof;
(c)    the Second Amended and Restated Term Loan Agreement dated as of December
20, 2016 among the Issuer, the Parent, Wells Fargo Bank, National Association as
administrative agent and the other lenders party thereto, including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof;
(d)    the Term Loan Agreement dated as of September 29, 2015 among the Issuer,
the Parent and Wells Fargo Bank, National Association, as administrative agent
and the other lenders party thereto, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof; or
(e)    the Credit Agreement, dated as of December 18, 2014, among the Issuer,
Parent, Wells Fargo Bank, National Association, as the administrative agent, an
L/C issuer and the swing line lender, and the other lenders party thereto,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof.
“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
all Unencumbered Properties excluding any Dark Property for such period.
“Unencumbered Asset Value” means without duplication, the sum of, for each
Unencumbered Property owned or ground leased for the Current Reporting Quarter,
(i) an amount equal to (x) the Unencumbered Adjusted NOI attributable to such
Unencumbered Property for such Current Reporting Quarter multiplied by (y) four
(4), divided by (ii) the Capitalization Rate.
Section 1.4.    Schedule B of the Note Purchase Agreement shall be and is hereby
amended by adding the following definitions in alphabetical order:
“Bank Covenant Holiday Provisions” is defined in Section 10.6(ii)(D).
“Incremental Interest” is defined in Section 10.6(ii)(A).
“Incremental Interest Payment” is defined in Section 10.6(ii)(B).
“Material Acquisition” means any acquisition (or series of related acquisitions)
or investments (or series of related investments) permitted by this Agreement
and consummated in accordance with the terms of this Agreement for which the
aggregate consideration paid in respect of such acquisition or investment
(including any Indebtedness


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------





assumed in connection therewith) exceeds 10% of Total Asset Value for the
current fiscal quarter, without giving pro forma effect to such acquisition.
SECTION 2.
REPRESENTATIONS AND WARRANTIES OF THE ISSUER.

Section 2.1.    To induce the Noteholders to execute and deliver this Second
Amendment (which representations shall survive the execution and delivery of
this Second Amendment), the Issuer and the Parent represent and warrant to the
Noteholders that:
(a)    this Second Amendment has been duly authorized, executed and delivered by
it and this Second Amendment constitutes the legal, valid and binding
obligation, contract and agreement of the Issuer enforceable against it in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally;
(b)    the Note Purchase Agreement, as amended by this Second Amendment,
constitute the legal, valid and binding obligations, contracts and agreements of
the Issuer and the Parent enforceable against each in accordance with their
respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally;
(c)    the execution, delivery and performance by the Issuer and the Parent of
this Second Amendment (i) has been duly authorized by all requisite corporate
action and, if required, shareholder action, (ii) does not require the consent
or approval of any governmental or regulatory body or agency and (iii) will not
(A) violate (1) any provision of law, statute, rule or regulation or the
Issuer’s or Parent’s certificate of limited partnership, articles of
organization, by‑laws or limited partnership agreement, (2) any order of any
court or any rule, regulation or order of any other agency or government binding
upon the Issuer or the Parent or (3) any provision of any material indenture,
agreement or other instrument to which the Issuer or the Parent is a party or by
which its properties or assets are or may be bound, including, without
limitation, any one of the Primary Credit Facilities, or (B) result in a breach
or constitute (alone or with due notice or lapse of time or both) a default
under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this Section 2.1(c); and
(d)    as of the date hereof and after giving effect to this Second Amendment,
no Default or Event of Default has occurred which is continuing.
SECTION 3.
CONDITIONS TO EFFECTIVENESS OF THIS SECOND AMENDMENT.

Section 3.1.    This Second Amendment shall not become effective until, and
shall become effective when, each and every one of the following conditions
shall have been satisfied (the “Effective Date”):
(a)    executed counterparts of this Second Amendment, duly executed by the
Issuer, the Parent and the holders of more than 50% of the outstanding principal
of the Notes, including executed counterparts of the confirmation and agreement
by the Subsidiary Guarantors, shall have been delivered to the Noteholders;
(b)    the Noteholders shall have received evidence satisfactory to them that
the Note Purchase Agreement dated as of April 16, 2014 among the Issuer, the
Parent and the purchasers thereto has been amended substantially in the same
form as set forth by the amendments included herein;


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------





(c)    the Noteholders shall have received evidence satisfactory to them that
the Note Purchase Agreement dated as of December 1, 2015 among the Issuer, the
Parent and the purchasers thereto has been executed and delivered in
substantially in the same form as set forth by the amendments included herein;
(d)    the Noteholders shall have received evidence satisfactory to them that
the Note Purchase Agreement dated as of date hereof among the Issuer, the Parent
and the purchasers thereto has been executed and delivered in substantially in
the same form as set forth by the amendments included herein;
(e)    the representations and warranties of the Issuer and the Parent set forth
in Section 2 hereof are true and correct on and with respect to the date hereof;
and
(f)    the fees and expenses of Chapman and Cutler, LLP, counsel to the
Noteholders, shall have been paid by the Issuer, in connection with the
negotiation, preparation, approval, execution and delivery of this Second
Amendment.
Upon receipt of all of the foregoing, this Second Amendment shall become
effective.
SECTION 4.
MISCELLANEOUS.

Section 4.1.    This Second Amendment shall be construed in connection with and
as part of the Note Purchase Agreement, and except as modified and expressly
amended by this Second Amendment, all terms, conditions and covenants contained
in the Note Purchase Agreement and the Notes are hereby ratified and shall be
and remain in full force and effect.
Section 4.2.    Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Second Amendment may refer to the Note Purchase Agreement without making
specific reference to this Second Amendment but nevertheless all such references
shall include this Second Amendment unless the context otherwise requires.
Section 4.3.    The descriptive headings of the various Sections or parts of
this Second Amendment are for convenience only and shall not affect the meaning
or construction of any of the provisions hereof.
Section 4.4.    This Second Amendment shall be governed by and construed in
accordance with New York law.
    


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------





Section 4.5.    The execution hereof by you shall constitute a contract between
us for the uses and purposes hereinabove set forth, and this Second Amendment
may be executed in any number of counterparts, each executed counterpart
constituting an original, but all together only one agreement.


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.


By /s/ William Crooker
Title: Executive Vice President


STAG INDUSTRIAL, INC.


By /s/ William Crooker
Title: Chief Financial Officer, Executive Vice President and Treasurer




STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------






Accepted and Agreed to on the
date first written above:


AMERICAN REPUBLIC INSURANCE COMPANY


BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.


CINCINNATI LIFE INSURANCE COMPANY


UNITEDHEALTHCARE INSURANCE COMPANY


WESTERN FRATERNAL LIFE ASSOCIATION




By: Advantus Capital Management, Inc.


By /s/ John Leiviska
Name: John Leiviska
Title: Vice President and Treasurer






STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------






Accepted and Agreed to on the
date first written above:


ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA


By: Allianz Global Investors U.S. LLC, as the
authorized signatory and investment manager




By: /s/ Charles J. Dudley
Name: Charles J. Dudley
Title: Managing Director






STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------






Accepted and Agreed to on the
date first written above:


AMERICAN FAMILY LIFE INSURANCE COMPANY






By: /s/ David L. Voge
Name: David L. Voge
Title: Fixed Income Portfolio Manager








STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------






Accepted and Agreed to on the
date first written above:


AXA EQUITABLE LIFE INSURANCE COMPANY




By: /s/ Amy Judd
Name: Amy Judd
Title: Investment Officer






STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------






Accepted and Agreed to on
the date first written above:


MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY


By: Barings LLC, as Investment Adviser




By: /s/ Andrew T. Kleeman
Name: Andrew T. Kleeman
Title: Managing Director




C.M. LIFE INSURANCE COMPANY


By: Barings LLC, as Investment Adviser




By: /s/ Andrew T. Kleeman
Name: Andrew T. Kleeman
Title: Managing Director




BANNER LIFE INSURANCE COMPANY


By: Barings LLC, as Investment Adviser




By: /s/ Andrew T. Kleeman
Name: Andrew T. Kleeman
Title: Managing Director




MASSMUTUAL ASIA LIMITED


By: Barings LLC, as Investment Adviser




By: /s/ Andrew T. Kleeman
Name: Andrew T. Kleeman
Title: Managing Director






STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------






Accepted and Agreed to on the
date first written above:


FIDELITY & GUARANTY LIFE INSURANCE COMPANY


BY: BLACKSTONE ISG-I ADVISORS, AS INVESTMENT MANAGER




By: /s/ Thomas Cunningham
Name: Thomas Cunningham
Title: Vice President




STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------






Accepted and Agreed to on the
date first written above:


GENWORTH LIFE INSURANCE COMPANY




By: /s/ Kevin R. Kearns
Name: Kevin R. Kearns
Title: Investment Officer


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------






Each of the undersigned hereby confirms and agrees that the Affiliate Guaranty
to which it is a party is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects, except that on and after
the Effective Date each reference therein to the Note Purchase Agreement shall
refer to the Note Purchase Agreement after giving effect to this Third
Amendment. Without limiting the foregoing, each such Guarantor waives all
defenses, claims, counterclaims, rights of recoupment or set-off with respect to
any of such Guarantor’s obligations under its Affiliate Guaranty.




SUBSIDIARY GUARANTORS:


STAG Investments Holdings III, LLC
STAG III Albion, LLC
STAG III Boardman, LLC
STAG III Chesterfield, LLC
STAG III Cincinnati, LLC
STAG III Daytona Beach, LLC
STAG III Elkhart, LLC
STAG III Farmington, LLC
STAG III Lewiston, LLC
STAG III Malden, LLC
STAG III Mason, LLC
STAG III Mayville, LLC
STAG III Newark, LLC
STAG III Pocatello, LLC
STAG III Rapid City, LLC
STIR Investments GP III, LLC
STAG III Sergeant Bluff, LLC
STAG III Twinsburg, LLC
STAG III Youngstown, LLC
STAG Investments Holdings IV, LLC
STAG IV Alexandria, LLC
STAG IV Belfast, LLC
STAG IV Cheektowaga, LLC
STAG IV Danville, LLC
STAG IV Seville, LLC
STAG IV Sun Prairie, LLC
STIR Investments GP IV, LLC
STAG GI Investments Holdings, LLC
STAG GI New Jersey, LLC
STAG Industrial Holdings, LLC
STAG TX GP 2, LLC
STAG Avon, LLC
STAG Buffalo, LLC
STAG Chippewa Falls, LLC
STAG Edgefield, LLC
STAG Lansing 2, LLC
STAG Orlando, LLC
STAG Pineville, LLC
STAG Portland 2, LLC
STAG Reading, LLC
STAG Rogers 2, LLC
STAG South Bend, LLC


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------





STAG Spartanburg, LLC
STAG Portage, LLC
STAG Jackson, LLC
STIR Investments GP, LLC
STAG Simpsonville, LLC
STAG Dallas, LLC
STAG De Pere, LLC
STAG Duncan, LLC,
STAG Buena Vista, LLC
STAG Gurnee, LLC
STAG Kansas City 2, LLC
STAG Chicopee, LLC
STAG Montgomery, LLC
STAG Smyrna, LLC
STAG Statham, LLC
STAG Harrisonburg, LLC
STAG Toledo, LLC
STAG Woodstock, LLC
STAG Columbia, LLC
STAG Golden, LLC
STAG Dekalb, LLC
STAG Ocala, LLC
STAG Marion 2, LLC
STAG Londonderry, LLC
STAG Idaho Falls, LLC
STAG Williamsport, LLC
STAG Kentwood, LLC
STAG Marshall, LLC
STAG Belvidere I, LLC
STAG Belvidere II, LLC
STAG Belvidere III, LLC
STAG Belvidere IV, LLC
STAG Belvidere V, LLC
STAG Belvidere VI, LLC
STAG Belvidere VII, LLC
STAG Belvidere VIII, LLC
STAG Belvidere IX, LLC
STAG Nashville, LLC
STAG New Berlin, LLC
STAG Hampstead, LLC
STAG New Hope, LLC
STAG Orlando 2, LLC
STAG North Jackson 2, LLC
STAG Shannon, LLC
STAG Lansing 4, LLC
STAG Harvard, LLC
STAG Sauk Village, LLC
STAG South Holland, LLC
STAG Mascot, LLC
STAG Janesville, LLC
STAG Allentown, LLC
STAG Nashua, LLC
STAG Strongsville, LLC
STAG Columbus, LLC


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------





STAG Savannah, LLC
STAG West Chester, LLC
STAG Calhoun, LLC
STAG Hebron, LLC
STAG East Troy, LLC
STAG Jefferson City, LLC
STAG Savage, LLC
STAG Chester, LLC
STAG Mechanicsburg 1, LLC
STAG Mechanicsburg 2, LLC
STAG Mechanicsburg 3, LLC
STAG Mason 3, LLC
STAG Lenexa, LLC
STAG Reno, LLC
STAG Fort Wayne, LLC
STAG Murfreesboro, LLC
STAG Gurnee 2, LLC
STAG Germantown, LLC
STAG Elizabethtown, LLC
STAG CA GP, LLC
STAG Spartanburg 3, LLC
STAG Burlington, LLC
STAG Greenville, LLC
STAG North Haven, LLC
STAG Plymouth 2, LLC
STAG Oakwood Village, LLC
STAG Stoughton 1, LLC
STAG Stoughton 2, LLC
STAG 5101 South Council Road, LLC
STAG Knoxville 2, LLC
STAG Clinton, LLC
STAG Fairborn, LLC
STAG Phoenix, LLC
STAG Machesney Park, LLC
STAG Macedonia, LLC
STAG Novi 2, LLC
STAG Grand Junction, LLC
STAG Tulsa, LLC
STAG Chattanooga 1, LLC
STAG Chattanooga 2, LLC
STAG Libertyville 1, LLC
STAG Libertyville 2, LLC
STAG Greer, LLC
STAG Piedmont 1, LLC
STAG Piedmont 2, LLC
STAG Piedmont 3, LLC
STAG Belvidere 10, LLC
STAG Shreveport, LLC
STAG Dayton 2, LLC
STAG West Allis, LLC
STAG Loudon, LLC
STAG Laurens, LLC
STAG Lancaster, LLC
STAG Grand Rapids, LLC


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------





STAG Burlington 2, LLC
STAG Biddeford, LLC
STAG Fairfield 3, LLC
STAG Mascot 2, LLC
STAG Erlanger, LLC
STAG Gahanna, LLC
STAG Norton, LLC
STAG NC GP, LLC
STAG Sparks 2, LLC
STAG Hazelwood, LLC
STAG Portland, LLC
STAG East Windsor, LLC
STAG Yorkville, LLC
STAG Lebanon, LLC
STAG York, LLC
STAG GI O’Fallon, LLC
STAG GI Vonore, LLC
STAG GI Streetsboro, LLC
STAG GI Salem, LLC
STAG GI Goshen, LLC
STAG GI Madison, LLC
STAG GI Mooresville, LLC
STAG GI Walker, LLC
STIR Lansing, LLC
STAG Louisville, LLC
STAG North Jackson LLC
STAG GI Cleveland, LLC
STAG GI Rogers, LLC
STAG West Columbia 3, LLC
each a Delaware limited liability company,




By:/s/ William R. Crooker
Name: William R. Crooker
Title: Authorized Officer






STAG III Arlington, L.P.,
a Delaware limited partnership,


By:    STIR Investments GP III, LLC,
a Delaware limited liability company,
its General Partner




By: /s/ William R. Crooker
Name:    William R. Crooker
Title:     Authorized Officer    








STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------





STAG IV Waco, L.P.,
a Delaware limited partnership,


By:    STIR Investments GP IV, LLC,
a Delaware limited liability company,
its General Partner


By: /s/ William R. Crooker
Name:    William R. Crooker
Title:     Authorized Officer    
    








STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------







STAG Arlington 2, L.P.
STAG Houston 2, L.P.
STAG Garland, LP
STAG Houston 3, LP
STAG El Paso 1, LP
STAG El Paso 2, LP
STAG El Paso 3, LP
STAG El Paso 4, LP
STAG Houston 4, LP
STAG El Paso 5, LP
STAG Garland 2, LP
STAG TX Holdings, LP
STAG Rockwall, L.P.
STAG IND Stafford, LP
STAG IND El Paso 6, LP
STAG IND Houston 9, LP
each a Delaware limited partnership,


By:    STAG TX GP 2, LLC,
a Delaware limited liability company,
their General Partner




By: /s/ William R. Crooker
Name:    William R. Crooker
Title:     Authorized Officer    




STAG Camarillo 1, LP
STAG Camarillo 2, LP
STAG Visalia, LP
each a Delaware limited partnership,


By:    STAG CA GP, LLC,
a Delaware limited liability company,
their General Partner




By: /s/ William R. Crooker
Name:    William R. Crooker
Title:     Authorized Officer    






STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------





STAG El Paso, LP,
a Delaware limited partnership,


By:    STIR Investments GP, LLC,
a Delaware limited liability company,
its General Partner


By: /s/ William R. Crooker
Name:    William R. Crooker
Title:     Authorized Officer    




STAG NC Holdings, LP,
a Delaware limited partnership




By:    STAG NC GP, LLC,
a Delaware limited liability company,
its General Partner


By: /s/ William R. Crooker
Name:    William R. Crooker
Title:     Authorized Officer    
    




STAG Mooresville 2, LP,
a Delaware limited partnership


By:    STAG NC GP 2, LLC,
a Delaware limited liability company,
its General Partner


By: /s/ William R. Crooker
Name:    William R. Crooker
Title:     Authorized Officer    
    


STAG FORT WORTH, LP,
a Delaware limited partnership


By:
STAG TX GP, LLC,

a Delaware limited liability company,
its General Partner




By: /s/ William R. Crooker
Name:    William R. Crooker
Title:     Authorized Officer    




STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
SECOND AMENDMENT TO DECEMBER 2014 NOTE PURCHASE AGREEMENT